 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   JENNIFER A. KENNEY, CSBN 241625
     Special Assistant United States Attorney
 5
            160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8945
 7          Facsimile: (415) 744-0134
            E-Mail: jennifer.a.kenney@ssa.gov
 8
 9   Attorneys for Defendant
                                     UNITED STATES DISTRICT COURT
10                                  EASTERN DISTRICT OF CALIFORNIA
11                                           SACRAMENTO DIVISION
12
     TYRONE LONG,                                         )   Case No.: 2:19-CV-00334-AC
13                                                        )
             Plaintiff,                                   )   STIPULATION AND PROPOSED ORDER
14                                                        )   FOR AN EXTENSION OF 14 DAYS FOR
15                     vs.                                )   DEFENDANT TO RESPOND TO
                                                          )   PLAINTIFF’S MOTION FOR SUMMARY
16   ANDREW SAUL,                                         )   JUDGMENT AND FILE HIS CROSS-
                                                          )   MOTION FOR SUMMARY JUDGMENT
17           Defendant.                                   )
18                                                        )
                                                          )
19
20            IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
21
     that Defendant shall have a brief extension of time of 14 days to respond to Plaintiff’s Motion for
22
     Summary Judgment and file his Cross-Motion for Summary Judgment. Defendant’s counsel was
23
24   recently reassigned this case and is juggling several other imminent district court briefing

25   deadlines, including five others that are due the same week as the response in the instant case.
26
     This extension will provide the additional time needed to adequately research the issues
27
     presented in this case. The current due date is December 2, 2019. The new due date will be
28
     December 16, 2019.

     Stip. & Prop. Order to Extend 2:19-CV-00334-AC   1
 1
              The parties further stipulate that the Court’s Scheduling Order shall be modified
 2
     accordingly.
 3
 4                                                      Respectfully submitted,
 5
 6   Dated: December 2, 2019                            /s/ Jesse S. Kaplan
                                                        (as authorized by email on Dec. 2, 2019)
 7                                                      JESSE S. KAPLAN
 8                                                      Attorney for Plaintiff

 9
     Dated: December 2, 2019                            MCGREGOR W. SCOTT
10
                                                        United States Attorney
11                                                      DEBORAH LEE STACHEL
                                                        Regional Chief Counsel, Region IX,
12                                                      Social Security Administration
13
                                                  By:   /s/ Jennifer A. Kenney
14                                                      JENNIFER A. KENNEY
                                                        Special Assistant U.S. Attorney
15                                                      Attorneys for Defendant
16
17                                                      ORDER

18   APPROVED AND SO ORDERED:
19
     DATED: December 2, 2019
20
21
22
23
24
25
26
27
28


     Stip. & Prop. Order to Extend 2:19-CV-00334-AC     2
